Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 to 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagumenyi et al (2014/0061537).
The Zagumenyi et al reference teaches a lutetium yttrium orthosilicate crystal doped with cerium note entire reference.  The crystal can be of a composition which includes nitrogen yttrium cerium and oxygen with the general formula of LuMeACeSiO.  In this formula Me can be chlorine or sulfur and A can be yttrium, note para 0006.  The above formula represents a composition with variable  amounts of each elements.  The Zagumenyi et al reference is various section teaches the composition with differing amounts of the elements, for example note, para 0007. 0010, 0012, 0017 and 0032.  The sole difference between the instant claims and the prior art is the exact ranges of each element in the composition.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable amount range of each element in the composition in the Zagumenyi et al reference in order to create the desired properties in the scintillator crystal as the reference does show differing ranges and amounts for the composition.
With regards to claim 2, the Zagumenyi et al reference teaches the elements of the claims formula and in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable amount range of each element in the composition in the Zagumenyi et al reference in order to create the desired properties in the scintallor crystal as the reference does show differing ranges and amounts for the composition.
With regards to claims 3 to 20, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable amount range of each element in the composition in the Zagumenyi et al reference in order to create the desired properties in the scintallor crystal as the reference does show differing ranges and amounts for the composition.

		Examiner’s Remarks
The Xu et al, Misawa et al, and Cherepy et al references are merely cited of interest as showing the state of the art in scintillator crystal compositions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714